DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doumbouya et al. (hereinafter Doumbouya) (10,628,683) in view of Burdick et al. (hereinafter Burdick) (US 2004/0181527 A1).
Regarding claim 1:  Doumbouya discloses receiving a user object specified by a user (From either the first method or the second method, a search 506 is then made of the database 414 for candidate feature vectors that have a similarity score, as compared with the feature vector of the object of interest, beyond a threshold, which for example could be 70%. The images of the candidate feature vectors are received 508 and then presented at the client 420 for the user to select 510 the images of the candidate features vectors which are or may be of the object of interest. The client 420 tracks the selected images in a list. The list having the images which have been selected by the user as being of the object of interest. Optionally, the user at selection 510 may also remove images, which images have been selected by the user, from the list which were subsequently thought to be incorrect., col. 17, ln. 16-29); between the user object and one or more candidate objects in a database based on respective feature vectors (From either the first method or the second method, a search 506 is then made of the database 414 for candidate feature vectors that have a similarity score, as compared with the feature vector of the object of interest, beyond a threshold, which for example could be 70%. The images of the candidate feature vectors are received 508 and then presented at the client 420 for the user to select 510 the images of the candidate features vectors which are or may be of the object of interest. The client 420 tracks the selected images in a list. The list having the images which have been selected by the user as being of the object of interest. Optionally, the user at selection 510 may also remove images, which images have been selected by the user, from the list which were subsequently thought to be incorrect., col. 17, ln. 16-29); presenting to the user a first subset of the one or more candidate objects (the search time, for candidate feature vectors that have a similarity score, as compared with the feature vector of the object of interest, beyond a threshold, which for example could be 80%. The images of the candidate feature vectors are received 608 and then 
	Doumbouya  fails to specifically address computing a similarity score using a similarity function; based on the respective computed similarity scores; receiving from the user first feedback; and adjusting the similarity function based on the received first feedback.
	Burdick discloses computing a similarity score using a similarity function (Following step 305, the system 300 proceeds to step 306. In step 306, the system 300 may incorporate user feedback to refine the similarity scores and adjust the field similarity functions. The system 300 executes the similarity scoring process again for the ambiguous cases with the new, improved similarity measurement functions. The ambiguous cases may be assigned an improved score based on the new function parameters. Step 306 may be iterated several times as needed to further refine any component(s) of the field similarity measurements (i.e., Edit-Distance Variant, Frequency Adjustment, Contextual Adjustment, etc.)., par. 42); based on the respective 

Regarding claim 6:  Doumbouya in view of Burdick satisfy all the elements of claim 1. Doumbouya further discloses wherein the user object is one or more of a video clip, an image (From either the first method or the second method, a search 506 is then made of the database 414 for candidate feature vectors that have a similarity score, as compared with the feature vector of the object of interest, beyond a threshold, which for example could be 70%. The images of the candidate feature vectors are received 508 and then presented at the client 420 for the user to select 510 the images of the candidate features vectors which are or may be of the object of interest. The client 420 tracks the selected images in a list. The list having the images which have been selected by the user as being of the object of interest. Optionally, the user at selection 510 may also remove images, which images have been selected by the user, from the list which were subsequently thought to be incorrect., col. 17, ln. 16-29) and a text object.
Regarding claim 11:  Doumbouya discloses a processor (Fig. 1, CPU 124); and a memory (Fig. 1, memory 132) storing computer program instructions which when executed by the processor cause the processor to perform operations comprising: receiving a user object specified by a user (From either the first method or the second method, a search 506 is then made of the database 414 for candidate feature vectors that have a similarity score, as compared with the feature vector of the object of interest, beyond a threshold, which for example could be 70%. The 
	Doumbouya fails to specifically address computing a similarity score using a similarity function; based on the respective computed similarity scores; receiving from the user first feedback; and adjusting the similarity function based on the received first feedback.
	Burdick discloses computing a similarity score using a similarity function (Following step 305, the system 300 proceeds to step 306. In step 306, the system 300 may incorporate user feedback to refine the similarity scores and adjust the field similarity functions. The system 300 executes the similarity scoring process again for the ambiguous cases with the new, improved similarity measurement functions. The ambiguous cases may be assigned an improved score based on the new function parameters. Step 306 may be iterated several times as needed to further refine any component(s) of the field similarity measurements (i.e., Edit-Distance Variant, Frequency Adjustment, Contextual Adjustment, etc.)., par. 42); based on the respective computed similarity scores (Following step 305, the system 300 proceeds to step 306. In step 306, the system 300 may incorporate user feedback to refine the similarity scores and adjust the field similarity functions. The system 300 executes the similarity scoring process again 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include computing a similarity score using a similarity function; based on the respective computed similarity scores; receiving from the user first 
Regarding claim 14:  Doumbouya in view of Burdick satisfy all the elements of claim 11. Doumbouya further discloses wherein the user object is one or more of a video clip, an image (From either the first method or the second method, a search 506 is then made of the database 414 for candidate feature vectors that have a similarity score, as compared with the feature vector of the object of interest, beyond a threshold, which for example could be 70%. The images of the candidate feature vectors are received 508 and then presented at the client 420 for the user to select 510 the images of the candidate features vectors which are or may be of the object of interest. The client 420 tracks the selected images in a list. The list having the images which have been selected by the user as being of the object of interest. Optionally, the user at selection 510 may also remove images, which images have been selected by the user, from the list which were subsequently thought to be incorrect., col. 17, ln. 16-29), and a text object.
Regarding claim 19:  Arguments analogous to those stated in the rejection of claim 11 are 
applicable. A non-transitory computer readable medium storing computer program instructions is inherently taught as evidenced by (Doumbouya CPU 124) and various memories stored therein.

Allowable Subject Matter
7.    Claims 2-5, 7-10, 12-13, 15-18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664